 

Exhibit 10.1

 

Execution Version

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT (this “AGREEMENT”), dated as of September 27, 2013 by and
between CARDIOGENICS HOLDINGS INC. a Nevada corporation (the “Company”), and
Dutchess Opportunity Fund, II, LP, a Delaware Limited Partnership (the
“Investor”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to five million dollars
($5,000,000) (the “Cap Amount”) to purchase the Company’s Common Stock with
$.00001 par value per share (the “Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended, and the rules and
regulations thereunder (the “1933 Act”), Rule 506 of Regulation D, and the rules
and regulations promulgated thereunder, and/or upon such other exemption from
the registration requirements of the 1933 Act as may be available with respect
to any or all of the investments in Shares to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION 1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the recitals of this Agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended.

 

“AAA” shall have the meaning specified in Section 11.

 

“Affiliate” shall have the meaning specified in Section 5(H).

 

“Agreement” shall mean this Investment Agreement.

 

“Articles of Incorporation” shall have the meaning specified in Section 4(C).

 

“By-laws” shall have the meaning specified in Section 4(C).

 

“Closing” shall have the meaning specified in Section 2(E).

 

“Closing Date” shall have the meaning specified in Section 2(E).

 

 

 

 

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

 

“Company” shall have the meaning set forth in the preamble of this Agreement.

 

“Control” or “Controls” shall have the meaning specified in Section 5(H).

 

“DTC” shall have the meaning specified in Section 2(E).

 

“DWAC” shall have the meaning specified in Section 2(E).

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Equity Line Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement.

 

“FAST” shall have the meaning specified in Section 2(E).

 

“Indemnities” shall have the meaning specified in Section 10.

 

“Indemnified Liabilities” shall have the meaning specified in Section 10.

 

“Indemnitor” shall have the meaning specified in Section 10.

 

“Investor” shall have the meaning indicated in the preamble of this Agreement.

 

“Material Adverse Effect” shall have the meaning specified in Section 4(A).

 

“Maximum Common Stock Issuance” shall have the meaning specified in Section
2(F).

 

“Minimum Acceptable Price” with respect to any Put Notice Date shall be the
price defined by the Company in the applicable Put Notice.

 

“Open Market Adjustment Amount” shall have the meaning specified in Section
2(G).

 

“Open Market Share Purchase” shall have the meaning specified in Section 2(G).

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 9, below.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof or other similar entity.

 

“Pricing Period” shall mean the five (5) consecutive Trading Days beginning on
the Put Notice Date and ending on and including the date that is four (4)
Trading Days after such Put Notice Date.

 

 

 

 

“Principal Market” shall mean the Nasdaq Capital Market, the NYSE Amex, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market,
the London AIM, the TSX Venture Exchange, the OTC Bulletin Board, the OTCQX or
the OTC QB, whichever is the principal market on which the Common Stock is
listed.

 

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

“Purchase Price” shall mean ninety-five percent (95%) of the lowest daily VWAP
(as defined herein) of the Common Stock during the Pricing Period.

 

“Put” shall have the meaning set forth in Section 2(B) hereof.

 

“Put Amount” shall have the meaning set forth in Section 2(B) hereof.

 

“Put Notice” shall mean a written notice in the form attached hereto as Exhibit
B, sent to the Investor by the Company stating the Put Amount in U.S. dollars
the Company intends to sell to the Investor pursuant to the terms of the
Agreement and stating the current number of Shares issued and outstanding on
such date.

 

“Put Notice Date” shall mean the Trading Day, as set forth below, immediately
following the day on which the Investor receives a Put Notice, however a Put
Notice shall be deemed delivered on (a) the Trading Day it is received by
facsimile or email by the Investor if such notice is received prior to noon
Eastern Time, or (b) the immediately succeeding Trading Day if it is received by
facsimile or otherwise after noon Eastern Time on a Trading Day. No Put Notice
may be deemed delivered on a day that is not a Trading Day.

 

“Put Restriction” shall mean the days during the Pricing Period. During this
time, the Company shall not be entitled to deliver another Put Notice.

 

“Put Shares Due” shall have the meaning specified in Section 2(G).

 

“Registration Rights Agreement” shall have the meaning set forth in the recitals
of this Agreement.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale by the Investor of the Shares issuable
hereunder.

 

“Related Party” shall have the meaning specified in Section 5(H).

 

“Resolutions” shall have the meaning specified in Section 7(E).

 

“SEC” shall mean the U.S. Securities & Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4(F).

 

“Securities” shall mean the Shares issued pursuant to the terms of the
Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

 

 

 

“Subsequent Purchasers” shall have the meaning specified in Section 2(G).

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or other entity as to which more than 50% of the
voting power of its outstanding capital stock or other ownership interests is
owned, directly or indirectly, by such Person, by one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Suspension Price” shall mean a floor amount per share as determined by the
Company and as indicated on any Put Notice.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm Boston Time.

 

“VWAP” shall mean the volume weighted average price during a Trading Day.

 

SECTION 2. PURCHASE AND SALE OF COMMON STOCK.

 

(A) PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company may issue and sell to the Investor, and the Investor
shall be obligated to purchase from the Company Shares up to the Cap Amount.

 

(B) DELIVERY OF PUT NOTICES. Subject to the terms and conditions of the Equity
Line Transaction Documents, and from time to time during the Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the dollar amount (designated in U.S. Dollars) (the “Put Amount”) of
Shares which the Company intends to sell to the Investor on a Closing Date (the
“Put”). The Put Amount shall, at the sole discretion of the Company, be equal to
up either 1) two hundred percent (200%) of the average daily volume (U.S. market
only) of the Common Stock for the three (3) Trading Days prior to the applicable
Put Notice Date, multiplied by the average of the three (3) daily closing prices
immediately preceding the Put Date or 2) one hundred thousand dollars
($100,000). During the Open Period, the Company shall not be entitled to submit
a Put Notice until the Pricing Period for the prior Put has been completed. The
Shares identified in the Put Notice shall be purchased for a price equal to the
Purchase Price.

 

(C) COMPANY’S RIGHT TO SUSPEND. On each Put Notice submitted to the Investor by
the Company, the Company shall have the option to specify a Suspension Price for
that Put. In the event the price of the Common Stock falls below the Suspension
Price, the Put shall be temporarily suspended. The Put shall resume at such time
as the price of the Common Stock is above the Suspension Price, provided the
dates for the Pricing Period for that particular Put are still valid. In the
event the Pricing Period has been complete, any shares above the Suspension
Price due to the Investor shall be sold to the Investor by the Company at the
Suspension Price under the terms of this Agreement. The Suspension Price for a
Put may not be changed by the Company once submitted to the Investor.

 

 

 

 

(D) CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Notice and the Investor shall not be obligated to purchase any
Shares at a Closing unless each of the following conditions are satisfied:

 

(1) a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;

 

(2) at all times during the period beginning on the related Put Notice Date and
ending on and including the related Closing Date, the Shares shall have been
listed on a Principal Market and shall not have been suspended from trading
thereon for a period of two (2) consecutive Trading Days during the Open Period
and the Company shall not have been notified of any pending or threatened
proceeding or other action to suspend the trading of the Shares;

 

(3) the Company has complied with its obligations and is otherwise not in breach
of or in default under the Equity Line Transaction Documents or any other
agreement executed in connection herewith which has not been cured prior to
delivery of the Put Notice;

 

(4) no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Securities; and

 

(5) the issuance of the Securities will not violate any shareholder approval
requirements of a Principal Market.

 

If any of the events described in clauses (1) through (5) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the
Shares subject to the applicable Put Notice.

 

(E) MECHANICS OF PURCHASE OF SHARES BY INVESTOR. The closing of the purchase by
the Investor of Shares (a “Closing”) shall occur on the date which is no later
than seven (7) Trading Days following the applicable Put Notice Date (each a
“Closing Date”). On each Closing Date, (I) the Company shall deliver to the
Investor pursuant to this Agreement, certificates representing the Shares to be
issued to the Investor on such date and registered in the name of the Investor;
and (II) the Investor shall deliver to the Company the Purchase Price to be paid
for such Shares, based on the Put Amount set forth in Section 2(B). In lieu of
delivering physical certificates representing the Securities and provided that
the Company’s transfer agent then is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Investor, the Company shall use all commercially reasonable
efforts to cause its transfer agent to electronically transmit the Securities by
crediting the account of the Investor’s prime broker (as specified by the
Investor within a reasonable period in advance of the Investor’s notice) with
DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

The Company understands that a delay in the issuance of the Securities beyond
the Closing Date could result in economic damage to the Investor. After the
Effective Date, as compensation to the Investor for such loss, the Company
agrees to make payments to the Investor for late issuance of the Securities
(delivery of the Securities after the applicable Closing Date) in accordance
with the following schedule (where “No. of Days Late” is defined as the number
of trading days beyond the Closing Date, with the Amounts being cumulative.):

 

LATE PAYMENT FOR EACH NO. OF DAYS LATE 1 $100 2 $200 3 $300 4 $400 5 $500 6 $600
7 $700 8 $800 9 $900 10 $1000 Over 10 $1,000 + $200 for each Business Day late
beyond 10 days

 

 

 

 

The Company shall make any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor’s right to pursue actual damages for the Company’s failure to issue and
deliver the Securities to the Investor, except that such late payments shall
offset any such actual damages incurred by the Investor, and any Open Market
Adjustment Amount, as set forth below.

 

(F) OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of Shares that may be issued without
shareholder approval, then the number of Shares issuable by the Company and
purchasable by the Investor, shall not exceed that number of the Shares that may
be issuable without shareholder approval (the “Maximum Common Stock Issuance”).
If such issuance of Shares could cause a delisting on a Principal Market, then
the Maximum Common Stock Issuance shall first be approved by the Company’s
shareholders in accordance with applicable law and the By-laws and Articles of
Incorporation of the Company. The parties understand and agree that the
Company’s failure to seek or obtain such shareholder approval shall in no way
adversely affect the validity and due authorization of the issuance and sale of
the Securities or the Investor’s obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance limitation, and that such approval pertains only
to the applicability of the Maximum Common Stock Issuance limitation provided in
this Section 2(H).

 

(G) OPEN MARKET ADJUSTMENT. If, by the third (3rd) business day after a Closing
Date, the Company fails to deliver any portion of the Securities subject to a
Put Notice to the Investor (the “Put Shares Due”) and the Investor purchases, in
an open market transaction or otherwise, Shares necessary to make delivery by
the Investor of shares in respect of sales to subsequent purchasers, pursuant to
transactions entered into before the Closing Date (“Subsequent Purchasers”),
which such Shares would have been delivered to the Investor by the Company but
for the Company’s failure to so deliver (the “Open Market Share Purchase”), then
the Company shall pay to the Investor, in addition to any other amounts due to
Investor pursuant to the Put, and not in lieu thereof, the Open Market
Adjustment Amount (as defined below). The “Open Market Adjustment Amount” is the
amount equal to the excess, if any, of (x) the Investor’s total purchase price
(including brokerage commissions, if any) for the Open Market Share Purchase
minus (y) the net proceeds (after brokerage commissions, if any) received by the
Investor from the sale of the Put Shares Due to such Subsequent Purchasers. The
Company shall pay the Open Market Adjustment Amount to the Investor in
immediately available funds within five (5) business days of written demand by
the Investor; provided, however, the Investor shall provide documentation
reasonably requested by the Company to evidence the calculation of the Open
Market Adjustment Amount. By way of illustration and not in limitation of the
foregoing, if the Investor purchases Shares having a total purchase price
(including brokerage commissions) of $11,000 to cover an Open Market Share
Purchase with respect to Shares it sold to Subsequent Purchasers for net
proceeds of $10,000, the Open Market Adjustment Amount which the Company will be
required to pay to the Investor will be $1,000.

 

 

 

 

(H) LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of Shares
beneficially owned (as such term is defined under Section 13(d) and Rule 13d-3
of the 1934 Act), by the Investor, would exceed 4.99% of the number of Shares
outstanding on the Closing Date, as determined in accordance with Rule 13d-1(j)
of the 1934 Act.

 

SECTION 3. INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS. The Investor
represents and warrants to the Company, and covenants, that:

 

(A) SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (1) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (2) protecting its own
interest; and (3) bearing the economic risk of such investment for an indefinite
period of time.

 

(B) AUTHORIZATION; ENFORCEMENT. The Investor has the requisite power and
authority to enter into and perform this Agreement and the Registration Rights
Agreement. The execution and delivery of the Equity Line Transaction Documents
by the Investor and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by the Investor’s
general partners and no further consent or authorization is required in respect
thereof. The Equity Line Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Investor and are valid and
binding agreements of the Investor enforceable against the Investor in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(C) SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Shares. The
Investor agrees not to short the Common Stock, either directly or indirectly
through its affiliates, principals or advisors, during the term of this
Agreement.

 

(D) ACCREDITED INVESTOR. Investor is an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.

 

(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not (1) result in a
violation of the partnership agreement or other organizational documents of the
Investor, (2) conflict with, or constitute a breach (or an event which with
notice or lapse of time or both would become an event of default) under, or
result in the creation or imposition of any lien, charge or encumbrance upon on
property or assets of the Investor pursuant to, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Investor
is a party, or result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws
and regulations) applicable to the Investor or by which any property or asset of
the Investor is bound or affected, except in the case of clause (2), as would
not be reasonably expected to have a Material Adverse Effect.

 

 

 

 

(F) NO VIOLATIONS. The Investor is not in violation of any term of, or in
default under, the partnership agreement of other organizational documents of
the Investor or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Investor, except for conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, constitute or reasonably be expected to
constitute a Material Adverse Effect on the Investor. The business of the
Investor is not being conducted, and shall not be conducted, in violation of any
law, statute, ordinance, rule, order or regulation of any governmental authority
or agency, regulatory or self-regulatory agency, or court, except for violations
the sanctions for which either, individually or in the aggregate, would not have
or reasonably be expected to have a Material Adverse Effect on the Investor.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, the Investor is not required to
obtain any consent, authorization, permit or order of, or make any filing or
registration (except the filing of a registration statement as outlined in the
Registration Rights Agreement) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Equity Line Transaction Documents in accordance with the terms hereof or
thereof except for those consents, authorizations, permits, orders or filings as
have been obtained or effected on or prior to the date hereof and are in full
force and effect as of the date hereof. The Investor is unaware of any facts or
circumstances which might give rise to any violation or default set forth in
this Section 3(F).

 

(G) OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company’s business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management.

 

(H) INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

 

(I) NO REGISTRATION AS A DEALER. The Investor is not and will not be required to
be registered as a “broker” or “dealer” under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

 

(J) GOOD STANDING. The Investor is a Limited Partnership, duly organized,
validly existing and in good standing in the state of Delaware.

 

(K) TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as disclosed in
the Company’s SEC Documents, the Company represents and warrants to the Investor
that:

 

(A) ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and its
Subsidiaries are duly qualified to do business and are in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (1) the properties, assets, operations, results of
operations, or financial condition of a Person and its Subsidiaries, if any,
taken as a whole, (2) the transactions contemplated hereby or by the agreements
and instruments to be entered into in connection herewith, or (3) the authority
or ability of a Person to perform its obligations under the Equity Line
Transaction Documents other than as a result of (a) changes adversely affecting
the United States economy (so long as such Person is not disproportionately
affected thereby), (b) changes adversely affecting the industry in which such
Person operates (so long as such Person is not disproportionately affected
thereby), (c) the announcement or consummation of the transactions contemplated
by this Agreement, and (d) changes in the market price of the Common Stock.

 

(B) AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

(1) The Company has the requisite corporate power and authority to enter into
and perform the Equity Line Transaction Documents, and to perform its
obligations contemplated hereby and thereby.

 

(2) The execution and delivery of the Equity Line Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

 

(3) The Equity Line Transaction Documents have been duly and validly executed
and delivered by the Company.

 

(4) The Equity Line Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

 

 

 

(C) CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 150,000,000 shares of Common Stock with $.00001 par value
per share, and as of August 28, 2013, 33,106,857 shares were outstanding. Except
as disclosed in the Company’s publicly available filings with the SEC: (1) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (2) there are no outstanding debt securities; (3) there are no
outstanding shares of capital stock, options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries; (4) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(5) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (6) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement; (7) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (8) there is no dispute as to the
classification of any shares of the Company’s capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through the SEC’s EDGAR website to, true and correct copies of the Company’s
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Shares and the material rights of the holders thereof in respect
thereto.

 

(D) ISSUANCE OF SHARES. Upon issuance in accordance with this Agreement, the
Securities will be validly issued, fully paid for and non-assessable and free
from all taxes, liens and charges with respect to the issue thereof.

 

 

 

 

(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (I) result in a violation
of the Articles of Incorporation, any certificate of designations, preferences
and rights of any outstanding series of preferred stock of the Company or the
By-laws; or (II) conflict with, or constitute a breach (or an event which with
notice or lapse of time or both would become an event of default) under, or
result in the creation or imposition of any lien, charge or encumbrance upon on
property or assets of the Company pursuant to, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Shares
are traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of clause (II), as would not be reasonably
expected to have a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in violation of any term of, or in default under, the Articles
of Incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock of the Company or the By-laws or their
organizational charter or by-laws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have or constitute a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company’s knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement) with, any court,
governmental authority or agency, regulatory or self-regulatory agency or other
third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Equity Line Transaction Documents in
accordance with the terms hereof or thereof. All consents, authorizations,
permits, orders, filings and registrations which the Company is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof and are in full force and effect as of the date hereof.
The Company is not, and will not be, in violation of the listing requirements of
the Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Shares by the Principal Market in the foreseeable future.

 

(F) SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, and audited by a firm that is a member
a member of the Public Companies Accounting Oversight Board (“PCAOB”)
consistently applied, during the periods involved (except (I) as may be
otherwise indicated in such financial statements or the notes thereto, or (II)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Investor which is not included in the SEC Documents, including,
without limitation, information referred to in Section 4(C) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstance
under which they are or were made, not misleading. Neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

 

 

 

 

(G) ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

(H) ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in
the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

(I) ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Equity Line Transaction Documents and
the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Equity Line Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company’s
decision to enter into the Equity Line Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

 

(J) NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as
set forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company’s
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws.

 

(K) EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company’s employ or
otherwise terminate such officer’s employment with the Company.

 

 

 

 

(L) INTELLECTUAL PROPERTY RIGHTS. Except as would not be reasonably expected to
have a Material Adverse Effect, the Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as would not be reasonably expected to have a Material Adverse Effect and except
as set forth in the SEC Documents, none of the Company’s trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights necessary to conduct its
business as now or as proposed to be conducted have expired or terminated, or
are expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth in the SEC Documents,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and its Subsidiaries have taken commercially reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

 

(M) ENVIRONMENTAL LAWS. The Company and its Subsidiaries (I) are, to the
knowledge of the Company and its Subsidiaries, in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”); (II)
have, to the knowledge of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (III) are in compliance, to the knowledge of the
Company, with all terms and conditions of any such permit, license or approval
where, in each of the three (3) foregoing cases, the failure to so comply would
have, individually or in the aggregate, a Material Adverse Effect.

 

(N) TITLE. Except as would not be reasonably expected to have a Material Adverse
Effect, the Company and its Subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in the SEC Documents or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries. Except as would not be reasonably expected to have a Material
Adverse Effect, any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(O) INSURANCE. Each of the Company’s and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

 

 

 

(P) REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 

(Q) INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (I) transactions are executed in accordance with
management’s general or specific authorizations; (II) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles by a firm with membership to the PCAOB
and to maintain asset accountability; (III) reasonable controls to safeguard
assets are in place; and (IV) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

 

(R) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree or order which in the judgment of the Company’s officers
has or is expected in the future to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of the Company’s officers has or is expected to have a
Material Adverse Effect.

 

(S) TAX STATUS. Except as would not be reasonably expected to have a Material
Adverse Effect, the Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(T) CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents and except
for arm’s length transactions pursuant to which the Company makes payments in
the ordinary course of business upon terms no less favorable than the Company
could obtain from disinterested third parties and other than the grant of stock
options disclosed in the SEC Documents or stock options granted in the future as
contemplated by current compensation agreements or plans disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

 

 

 

(U) DILUTIVE EFFECT. The Company understands and acknowledges that any Shares
issuable upon purchases pursuant to this Agreement will increase in certain
circumstances including, but not necessarily limited to, the circumstance
wherein the trading price of the Common Stock declines during the period between
the Effective Date and the end of the Open Period. The Company’s executive
officers and directors have studied and fully understand the nature of the
transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company. The Board of
Directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Equity Line Transaction
Documents, its obligation to issue Shares upon purchases pursuant to this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.

 

(V) LOCK-UP. The Company shall cause its officers and directors to refrain from
selling Shares during each Pricing Period.

 

(W) NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS. No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement, except as otherwise disclosed in this Agreement.

 

SECTION 5. COVENANTS OF THE COMPANY

 

(A) EFFORTS. The Company shall use all commercially reasonable efforts to timely
satisfy each of the conditions set forth in Section 7 of this Agreement.

 

(B) BLUE SKY. The Company shall, at its sole cost and expense, on or before each
of the Closing Dates, take such action as the Company shall reasonably determine
is necessary to qualify the Securities for, or obtain exemption for the
Securities for, sale to the Investor at each of the Closings pursuant to this
Agreement under applicable securities or “Blue Sky” laws of such states of the
United States, as reasonably specified by the Investor, and shall provide
evidence of any such action so taken to the Investor on or prior to the Closing
Date.

 

(C) REPORTING STATUS. Until the earlier of either (1) this Agreement terminates
pursuant to Section 9, or (2) the date on which the Investor has sold all the
Shares, the Company shall file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status, or
take an action or fail to take any action, which would terminate its status as a
reporting company under the 1934 Act; provided, however, the Investor shall
promptly notify the Company when it has sold all the Securities.

 

(D) USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees as set forth in the
Equity Line Transaction Documents) for general corporate and working capital
purposes and acquisitions or assets, businesses or operations or for other
purposes that the Board of Directors, in its good faith, deems to be in the best
interest of the Company.

 

 

 

 

(E) RESERVATION OF SHARES. In the event that the Company determines that it does
not have a sufficient number of authorized Shares to reserve and keep available
for issuance as described in this Section 5(F), the Company shall use all
commercially reasonable efforts to increase the number of authorized Shares by
seeking shareholder approval for the authorization of such additional shares.

 

(F) LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain, such listing of all
Registrable Securities from time to time issuable under the terms of the Equity
Line Transaction Documents. Neither the Company nor any of its Subsidiaries
shall take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (excluding
suspensions of not more than one (1) trading day resulting from business
announcements by the Company). The Company shall promptly provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of the Common Stock for listing on such automated
quotation system or securities exchange. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5(G).

 

(G) TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary’s
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
Common Stock, or Affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a “Related Party”),
except for (1) customary employment arrangements and benefit programs on
reasonable terms, (2) any agreement, transaction, commitment or arrangement on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party,(3)
any agreement, transaction, commitment or arrangement which is approved by a
majority of the disinterested directors of the Company, or (4) extensions or
amendments of any existing employment agreement. For purposes hereof, any
director who is also an officer of the Company or any Subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment or arrangement. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (1) has a 5% or more equity interest in that person or entity, (2)
has 5% or more common ownership with that person or entity, (3) controls that
person or entity, or (4) is under common control with that person or entity.
“Control” or “Controls” for purposes hereof means that a person or entity has
the power, directly or indirectly, to conduct or govern the policies of another
person or entity.

 

(H) FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the date of execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the SEC describing the terms of the transaction
contemplated by the Equity Line Transaction Documents in the form required by
the 1934 Act, if such filing is required.

 

 

 

 

(I) CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

(J) NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE
A PUT. The Company shall promptly notify the Investor upon the occurrence of any
of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (1) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (2) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(3) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (4) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (5) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate, and the Company
shall promptly make available to Investor any such supplement or amendment to
the related prospectus. The Company shall not deliver to the Investor any Put
Notice during the continuation of any of the foregoing events in this Section
5(K).

 

(K) TRANSFER AGENT. Upon effectiveness of the Registration Statement, and for so
long as the Registration Statement is effective, the Company shall deliver
instructions to its transfer agent to issue Shares to the Investor that are
covered for resale by the Registration Statement free of restrictive legends.

 

(L) ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (1) it is voluntarily entering into this Agreement of its own
free will, (2) it is not entering this Agreement under economic duress, (3) the
terms of this Agreement are reasonable and fair to the Company, and (4) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION 6. CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL. The obligation
hereunder of the Company to issue and sell the Securities to the Investor is
further subject to the satisfaction, at or before each Closing Date, of each of
the following conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.

 

(A) The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.

 

 

 

 

(B) The Investor shall have received the Shares being purchased by the Investor
via a Put Settlement Sheet (hereto attached as Exhibit C). Immediately after
receipt of confirmation of delivery of such Securities by the Investor, the
Investor, by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company, will disburse the funds constituting the
Purchase Amount.

 

(C) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time and the Investor shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Equity Line Transaction Documents to be
performed, satisfied or complied with by the Investor on or before such Closing
Date.

 

(D) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

SECTION 7. FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE. The
obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

(A) The Company shall have executed the Equity Line Transaction Documents and
delivered the same to the Investor.

 

(B) The Common Stock shall be authorized for quotation on the Principal Market
and trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company’s delivery of the Put
Notice related to such Closing).

 

(C) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Equity Line Transaction Documents to be
performed, satisfied or complied with by the Company on or before such Closing
Date.

 

(D) The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

 

(E) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

 

 

 

(F) The Registration Statement shall be effective on each Closing Date and no
stop order suspending the effectiveness of the Registration statement shall be
in effect or to the Company’s knowledge shall be pending or threatened.
Furthermore, on each Closing Date (1) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (2) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

 

(G) At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

 

(H) If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2(F) or the Company shall have obtained appropriate
approval pursuant to the requirements of Nevada law and the Company’s Articles
of Incorporation and By-laws.

 

(I) The mechanics of such Closing set forth in Section 2(E) shall have been
satisfied on or before such Closing Date.

 

(J) The Company shall have certified to the Investor the number of Shares
outstanding when a Put Notice is given to the Investor. The Company’s delivery
of a Put Notice to the Investor constitutes the Company’s certification of the
availability for issuance of the necessary number of Shares subject to a Put
Notice.

 

SECTION 8. TERMINATION. This Agreement shall terminate upon any of the following
events:

 

(A) when the Investor has purchased the Cap Amount of Shares pursuant to this
Agreement; or,

 

(B) on the date which is thirty-six (36) months after the Effective Date; or,

 

(C) upon written notice of the Company to the Investor. Any and all shares, or
penalties, if any, due under this Agreement shall be immediately payable and due
upon termination of this Agreement.

 

SECTION 9. SUSPENSION. The Company’s right to cause the Investor to purchase
Shares pursuant to a Put Notice, and the Investor’s obligation to purchase
Shares under this Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:

 

(A) The trading of the Common Stock is suspended by the SEC, the Principal
Market or Financial Industry Regulatory Authority for a period of two (2)
consecutive Trading Days during the Open Period; or,

 

(B) The Common Stock ceases to be registered under the 1934 Act or listed or
traded on the Principal Market. Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

 

 

 

 

SECTION 10. INDEMNIFICATION. In consideration of the parties’ mutual obligations
set forth in the Equity Line Transaction Documents, each of the parties (in such
capacity, an “Indemnitor”) shall defend, protect, indemnify and hold harmless
the other and all of the other party’s shareholders, officers, directors and
employees (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable documented
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (A) any
material misrepresentation or breach of any representation or warranty made by
the Indemnitor in the Equity Line Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; (B) any
material breach of any covenant, agreement or obligation of the Indemnitor
contained in the Equity Line Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (C) any cause of action,
suit or claim brought or made against such Indemnitee by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Equity Line Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (D) any action,
proceeding or investigation brought by any shareholder of the Company, in
connection with or as a result of the consummation of the transactions
contemplated by the Equity Line Transaction Documents, or if an Indemnitee is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the such Indemnitee’s representations and
warranties set forth in this Agreement); or (E) an Indemnitee becomes involved
in any capacity in any action, proceeding or investigation brought by the SEC
against or involving the Company (unless the Company is involved in the action,
proceeding or investigation as a witness only) in connection with or as a result
of the consummation of the transactions contemplated by the Equity Line
Transaction Documents (other than as a result of a breach of such Indemnitee’s
representations and warranties set forth in this Agreement), or if such
Indemnitee is impleaded in any such action, proceeding or investigation by any
person, then in any such case, except insofar as (Y) any such misrepresentation,
breach or any untrue statement, alleged untrue statement, omission or alleged
omission is made in reliance upon and in conformity with information furnished
to Indemnitor which is specifically intended for use in the preparation of any
such Registration Statement, preliminary prospectus, prospectus or amendments to
the prospectus, (Z) any such Indemnified Liabilities resulted or arose from (i)
the breach by the Indemnitee party hereto of any representation, warranty,
covenant or agreement of such Indemnitee contained in the Equity Line
Transaction Documents (ii) the Indemnitee is found to be guilty of violating
federal or state securities laws (or pleads “no-consent” or other similar plea
or settles an investigation or pleading without a specific finding of liability
but is still subject to civil or criminal liability) or (iii) the negligence,
recklessness, willful misconduct or bad faith of such Indemnitee. To the extent
that the foregoing undertaking by the Indemnitor may be unenforceable for any
reason, the Indemnitor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The indemnity provisions contained herein shall be in addition
to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.

 

SECTION 11. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION. All disputes
arising under this agreement shall be governed by and interpreted in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws. The parties to this agreement will submit all disputes arising under
this agreement to arbitration in New York, NY before a single arbitrator of the
American Arbitration Association (“AAA”). The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
State of New York. No party to this Agreement will challenge the jurisdiction or
venue provisions as provided in this section. No party to this agreement will
challenge the jurisdiction or venue provisions as provided in this section.
Nothing contained herein shall prevent the party from obtaining an injunction.

 

 

 

 

SECTION 12. LEGAL EXPENSES; AND MISCELLANEOUS EXPENSES. Except as otherwise set
forth in the Equity Line Transaction Documents, each party shall pay the fees
and expenses of its advisers, counsel, the accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities. The Company has paid $5,000 toward the preparation of the Equity
Line Transaction Documents. The remaining $10,000 shall be paid at the earlier
of: 1) the Closing of the first Put; or, 2) September 6, 2013. If the Company is
not DWAC eligible at the time of a Put Closing, there will be a $2,000 charge on
each Closing Date to cover costs associated with, but not limited to: deposit
costs, legal review fees and wire fees. If the Company is DWAC eligible at the
time of a Put Closing, there will be a $250 charge on each Closing Date.

 

SECTION 13. COUNTERPARTS. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

SECTION 14. HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

SECTION 15. SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

SECTION 16. ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT
between the Company and the Investor with respect to the terms and conditions
set forth herein, and, the terms of this Agreement may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. The execution and delivery of the Equity
Line Transaction Documents shall not alter the force and effect of any other
agreements between the Parties, and the obligations under those agreements.

 

 

 

 

SECTION 17. NOTICES. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (A) upon receipt, when delivered personally; (B)
upon receipt, when sent by facsimile or email with the signed document attached
in PDF format (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (C) one (1)
day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

CARDIOGENICS HOLDINGS, INC.

6295 Northam Drive, Unit 8

Mississauga, Ontario L4V 1WB

Telephone: (905) 673-8501

 

with a copy to:

 

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, NY 10017

Attn: Peter Gennuso

Telephone: (212) 908-3958

Facsimile: (212) 344-6101

 

If to the Investor:

 

Dutchess Opportunity Fund, II, LP

50 Commonwealth Avenue, Suite 2

Boston, MA 02116

Telephone: (617) 301-4700

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

SECTION 18. NO ASSIGNMENT. This Agreement and any rights, agreements or
obligations hereunder may not be assigned, by operation of law, merger or
otherwise, and any purported assignment by a party will be null and void and not
binding on such other party. Subject to the preceding sentence, all of the
terms, agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors and assigns.

 

SECTION 19. NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

SECTION 20. SURVIVAL. The indemnification provisions set forth in Section 11,
shall survive each of the Closings and the termination of this Agreement.

 

 

 

 

SECTION 21. PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by applicable law, in which such case the disclosing party shall
provide the other party with prior notice of such public statement. The Investor
acknowledges that this Agreement and all or part of the Equity Line Transaction
Documents may be deemed to be “material contracts” as that term is defined by
Item 601(b)(10) of Regulation S-B under the 1934 Act, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act. The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.

 

SECTION 22. FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

SECTION 23. NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

 

SECTION 24. REMEDIES. The Investor and the Company shall have all rights and
remedies set forth in this Agreement and the Registration Rights Agreement and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which the Investor or the
Company has by applicable law. Any person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorneys fees and costs, and to exercise all other rights granted by
law.

 

SECTION 25. PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration of the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

SECTION 26. PRICING OF COMMON STOCK. For purposes of this Agreement, the VWAP of
the Common Stock shall be as reported on a direct feed service.

 

 

 

 

SECTION 27. NON-DISCLOSURE OF NON-PUBLIC INFORMATION.

 

(A) The Company shall not disclose non-public information concerning the Company
to the Investor, its advisors, or its representatives.

 

(B) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, provided, however, that
notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 27 shall be construed to mean that such persons or entities
other than the Investor may not obtain non-public information in the course of
conducting due diligence in accordance with the terms of this Agreement and
nothing herein shall prevent any such persons or entities from notifying the
Company of their opinion that based on such due diligence by such persons or
entities, that the Registration Statement contains an untrue statement of
material fact or omits a material fact required to be stated in the Registration
Statement or necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.

 

SECTION 28. ACKNOWLEDGEMENTS OF THE PARTIES. Notwithstanding anything in this
Agreement to the contrary, the parties hereto hereby acknowledge and agree to
the following: (A) the Investor makes no representations or covenants that it
will not engage in trading in the securities of the Company, other than the
Investor will not sell any of the Company’s common stock at any time during a
Pricing Period; (B) the Company shall, by 8:30 a.m. Boston Time on the fourth
Trading Day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Equity Line Transaction Documents; (C) the Company has not and shall not
provide material non-public information to the Investor unless prior thereto the
Investor shall have executed a written agreement regarding the confidentiality
and use of such information; and (D) the Company understands and confirms that
the Investor will be relying on the acknowledgements set forth in clauses (A)
through (C) above if the Investor effects any transactions in the securities of
the Company.

 

[Signature Page Follows]

 

 

 

 

SIGNATURE PAGE OF INVESTMENT AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above.

 

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

 

  DUTCHESS OPPORTUNITY FUND, II, L.P.         By: /s/ Douglas H. Leighton    
Douglas H. Leighton     Managing Member of:     Dutchess Capital Management, II,
LLC     General Partner to:     Dutchess Opportunity Fund, II, LP        
CARDIOGENICS HOLDINGS INC.         By: /s/ Yahia Gawad      Yahia Gawad    
Chief Executive Officer         By: /s/ James Essex     James Essex     Chief
Financial Officer

 

Signature Page to Investment Agreement

 

 

 

 

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement

EXHIBIT B Put Notice

EXHIBIT C Put Settlement Sheet

 

 

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

(See Exhibit 10.2 of this Form 8-K)

 

 

 

 





EXHIBIT B

 

FORM OF PUT NOTICE

 

Date:                                 

 

RE: Put Notice Number                                  

 

Dear Mr. Leighton:

 

This is to inform you that as of today, CARDIOGENICS HOLDINGS INC.a Nevada
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Investment Agreement, entered into by and between the Company and Dutchess
Opportunity Fund II, LP (“Dutchess”), dated as of September [__], 2013 (the
“Agreement”), to require Dutchess to purchase shares of its common stock. The
Company hereby certifies that:

 

1. The undersigned is the duly elected ______________ of the Company.

 

2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.

 

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Put Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Closing Date. All conditions to the delivery of this Put Notice are
satisfied as of the date hereof.

 

4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K, etc.). All
SEC Filings and other public disclosures made by the Company, including, without
limitation, all press releases, analysts meetings and calls, etc. (collectively,
the “Public Disclosures”), have been reviewed and approved for release by the
Company and, if containing financial information, the Company’s independent
certified public accountants. None of the Company’s Public Disclosures contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

5. The Put Amount for this put is $__________________.

 

6. The Pricing Period runs from                                   until
                                 .

 

7. The Suspension Price is $                                  .

 

8. The current number of shares of Common Stock issued and outstanding are:
                                 

 

9. The number of shares of Common Stock currently available for resale pursuant
to the Registration Statement on Form S-1 for the Equity Line are:
                                 .

 

[Company Name]

 

By:     Name:     Title:    

 

 

 

 

EXHIBIT C

 

FORM OF PUT SETTLEMENT SHEET

 

Date:                                  

 

TO: DUTCHESS OPPORTUNITY FUND, II, LP

 

RE: CARDIOGENICS HOLDINGS INC. /PUT NOTICE No. _____

 

Dear                                  :

 

This will confirm that, pursuant to Put Notice No. ___ given by CARDIOGENICS
HOLDINGS INC. to Dutchess Opportunity Fund, II, LP on
                                  20__, we are now deliveringto Dutchess
Opportunity Fund, II, LP [___________] shares of Common Stock,without
restrictive legend, via book entry and immediate DWAC, in accordance with the
following instructions provided by you:

 

Broker:           DTC #:           Account #:           Account Name:    

 

Upon your receipt of the above shares of Common Stock, please wire transfer to
our account the Put Amount for this put in accordance with the wire instructions
attached to this Put Settlement Sheet.

 

Regards,

  

CARDIOGENICS HOLDINGS INC.         By:     Name:     Title:    

 

 

Attachment to Settlement Sheet

 

 

 

 

CARDIOGENICS HOLDINGS INC.

 

WIRE INSTRUCTIONS

 

Bank:           ABA #:           SWIFT Code:           Account Name:          
Account #:    

 

 

 



 

